MEMORANDUM **
Joeli Bila Karavaki, a native and citizen of Fiji, petitions for a review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Kaiser v. Ashcroft, 390 F.3d 653, 657 (9th Cir.2004), and we deny the petition for review.
The record does not compel the conclusion that changed or extraordinary circumstances excused the untimely filing of Karavaki’s asylum application. See 8 C.F.R. § 1208.4(a)(4), (5); see also Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir.2007) (per curiam); Husyev v. Mukasey, 528 F.3d 1172, 1178-79 (9th Cir.2008). Accordingly, Karavaki’s asylum claim fails.
Substantial evidence supports the IJ’s findings that Karavaki did not establish that his past experiences rise to the level of persecution, and that the acts described were committed by the government or forces the government is unable or unwilling to control. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995); see also Castro-Perez v. Gonzales, 409 F.3d 1069, 1071-72 (9th Cir.2005). Furthermore, Karavaki has not set forth evidence compelling a finding of a clear probability of future persecution. See Lim v. INS, 224 F.3d 929, 937-38 (9th Cir.2000). Accordingly, Karavaki’s withholding of removal claim fails.
Substantial evidence also supports the IJ’s denial of CAT relief because Kara-vaki has not shown that it is more likely than not he will be tortured if returned to Fiji. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.